Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
	2.	Claims 1, 7, 8, and 21-23 are currently under consideration.  
	3.	Applicant’s amendments and arguments have overcome the rejections and objections set forth in the Office Action of January 21, 2022, which are hereby withdrawn. 
	4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
5.	The application has been amended as follows:
In the claims:
In claim 1-line 2,  -- tumors -- was inserted in place of “tumor”, which was deleted. 
In claim 1-lines 10-11, the phrase “in the organism” was deleted. 
In claim 7-line 1, -- A method of preparing --  was inserted in place of “An application of”, which was deleted. 
In claim 7-line 2,  -- tumors -- was inserted in place of “tumor”, which was deleted. 
In claim 8-line 1, -- method of preparing --  was inserted in place of “application of”, which was deleted. 
In claim 8-lines 2-3, the phrase “comprise the tumors and virus that” was deleted.
In claim 8-line 7, the phrase “derived from mesenchymal tissue” was deleted. 
In claim 8-lines 15-16, the word -- and -- was inserted in place of the phrase “is derived from the other groups of”, which was deleted. 
In claim 8-line 19, the phrase – of the viral diseases -- was inserted between the words “viruses” and “comprise”. 
In claim 8-line 22, the phrase “DNA and RNA retroviruses of the liver DNA virus family,” was deleted. 
In claim 8-line 23, the word “virus,” between the words “the” and “double” was deleted.
In claim 8-line 23, the word -- double-stranded -- was inserted in place of the word “double”, which was deleted.
In claim 8-line 24, the word “biocomponent” was deleted.
In claim 21-line 1, -- method of preparing --  was inserted in place of “application of”, which was deleted. 
In claim 22-line 1, -- method of preparing --  was inserted in place of “application of”, which was deleted. 
In claim 23-line 1, -- method of preparing --  was inserted in place of “application of”, which was deleted. 
In claim 23-line 2, the number  -- 7 -- was inserted in place of the number “8”, which was deleted. 
In claim 23-line 4, the phrase -- of the viral diseases -- was inserted between the words “viruses” and “comprise”. 
6.	Authorization for this Examiner's Amendment was given in a telephone interview with Helen S Liu on August 23, 2022. 
7. 	Claims 1, 7, 8, and 21-23 are allowed. 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-08399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter J Reddig/
Primary Examiner, Art Unit 1642